DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on June 25, 2021, the objections of claims 1-8 and 10-20 as stated in the Office Action mailed on February 25, 2021 have been withdrawn.
	The rejections of claims 1-8, 10, 11 and 13-19 under 102(a)(1) are still maintained.  See below for Rejection - 35 U.S.C. 102(a)(1) and Response to Arguments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8, 10, 11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN105987313A, published on 10/05/2016, a machine translation is used for examination).
Wang discloses [Re claim 1] a light emitting diode array module comprising: an axial common lens 20 (see 1st paragraph on page 4 of the Description) having a sawtooth pattern comprising a multitude of sections (221-224) arranged symmetrically about an axis (central axis C) perpendicular to the lens 20 (see fig. 1), the sawtooth pattern including for each tooth an inner side surface (r1-r4) and an outer side surface (a vertical plane; see 2nd paragraph on page 5 of the Description; see fig. 1) joined by a peak (joining points where inner side surfaces r1-r4 and outer side surfaces are met; see fig. 1) with an orientation of each tooth changing based on a defined distance to the axis (widths D1-D4 of each tooth are changing based on a defined distance to the axis C; see 2nd paragraph on page 5 of the Description; see fig. 1); and at least two light emitting diodes (30a, 30b) (see Symbol Description on page 3 of the Description; see 5th paragraph on page 4 of the Description) arranged in a plane perpendicular to the axis (see 5th paragraph on page 4 of the Description; see fig. 1) and configured to illuminate at least two non-overlapping target areas (a12, b12) (peripheral areas a12, b12 are non-overlapping illumination areas, and middle/central rectangle area a11, b11 is overlapping illumination area of LEDs 30a, 30b; see 3rd paragraph on page 5 of the Description; see fig. 4B) in a reference plane (W) (a screen; see 3rd paragraph on page 
Wang discloses [Re claim 13] a flash light comprising: at least one light emitting diode array module 30 (see 5th paragraph on page 4 of the Description; see fig. 1) including: an axial common lens 20 (see 1st paragraph on page 4 of the Description) having a sawtooth pattern comprising a multitude of sections (221-224) arranged symmetrically about an axis (central axis C) perpendicular to the lens 20 (see fig. 1), the sawtooth pattern including for each tooth an inner side surface (r1-r4) and an outer side surface (a vertical plane; see 2nd paragraph on page 5 of the Description; see fig. 1) joined by a peak (joining points where inner side surfaces r1-r4 and outer side surfaces are met; see fig. 1) with an orientation of each tooth changing based on a defined distance to the axis (widths D1-D4 of each tooth are changing based on a defined distance to the axis C; see 2nd paragraph on page 5 of the Description; see fig. 1); and at least two light emitting diodes (30a, 30b) (see Symbol Description on page 3 of the Description; see 5th paragraph on page 4 of the Description) arranged in a plane perpendicular to the axis (see 5th paragraph on page 4 of the Description; see fig. 1) and configured to illuminate at least two non-overlapping target areas (a12, b12) (peripheral areas a12, b12 are non-overlapping illumination areas, and middle/central rectangle area a11, b11 is overlapping illumination area of LEDs 30a, 30b; see 3rd paragraph on page 5 of the Description; see fig. 4B) in a reference plane (W) (a screen; rd paragraph on page 5 of the Description) when imaged by the lens 20 (see figs. 4A and 4B), the sawtooth pattern arranged such that a first of the at least two non-overlapping target areas (a12) is arranged point symmetric to a first of the at least two light emitting diodes 30a with respect to the center of the lens (see figs. 1, 4A and 4B).
Wang  discloses [Re claims 2 and 14] wherein the lens 20 is arranged such that at least 15% of a flux received by all of the non-overlapping target areas (a12, b12) in the reference plane (see fig. 4B) and emitted by at least one of the at least two light emitting diodes (30a, 30b) is received by a respective target area (see figs. 4A and 4B), and wherein the flux received by the respective target area is at least 130% of a flux received by a neighboring, equally sized target area of the respective target area from the at least one of the at least two light emitting diodes (a minimum illumination intensity has been tested to be at least 30% greater the peak illumination intensity; see 4th paragraph on page 5 of the Description).
Wang discloses [Re claims 3 and 15] wherein the inner side surface, the outer side surface and the peak define a triangular cross section of at least part of the multitude of sections (see fig. 1).
Wang discloses [Re claims 4 and 16] wherein the triangular cross section is characterized by three internal angles, wherein the sum of the internal angles is 180o (all triangles have three internal angles that sum 180o; see fig. 1).
Wang discloses [Re claims 5 and 17] wherein at least part of the multitude of sections comprises at least one of the inner side surface (r1-r4) and the outer side nd  paragraph on page 5 of the Description; see fig. 1).
Wang discloses [Re claims 6 and 18] wherein the multitude of sections are closed around the axis (see fig. 1).
Wang discloses [Re claim 7] wherein the inner side surface (r1-r4) of the triangular cross sections encloses an angle with respect to a plane perpendicular to the axis (C) (see fig. 1), and wherein the angle decreases with increasing distance to the axis (C) (see fig. 1).
Wang discloses [Re claim 8] wherein the multitude of sections are rotational symmetric (see fig. 5).
Wang discloses [Re claim 10] wherein the at least two light emitting diodes (30a, 30b) are arranged in a regular array pattern 30 (see fig. 2A).
Wang discloses [Re claim 11] wherein the at least two light emitting diodes (30a, 30b) are arranged in a rectangular pattern 30’ (see fig. 3).
Wang discloses [Re claim 19] wherein the at least two light emitting diodes (30a, 30b) are arranged as part of a regular array pattern 30 (see fig. 2A).

Allowable Subject Matter
Claims 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12 and 20 recite a center of one of the at least two light emitting diodes is arranged on the axis.   
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.

Response to Arguments
Applicant’s arguments with regard to the rejections under 35 U.S.C. 102 have been fully considered, but they are not deemed to be persuasive for at least the following reasons.
With regard to the pending 35 USC § 103 rejection, applicant presents the following argument:
Applicant respectfully submits that element a12 (Applicant is assuming it is meant to be element 12) does not provide a teaching for the claimed non-overlapping target areas. In fact, element 12 is referred to tin the application as a sidewall and not even a target area.  The teaching of element 12 is arguably a single target area, which as would be understood cannot overlap with itself.  As such, 12 does not provide a teaching for the claimed non-overlapping target areas.
Applicant further submits that element 30a does not provide a teaching for the claimed arranged point symmetric to a first of the at least two light emitting diodes with respect to the center of the lens.  Applicant understands element 30a in the reference to be a photodiode.  Using the photodiode 30a to provide a teaching for light emitting diodes is misplaced.  A photodiode (a detector that converts light into electrical current) does not provide a teaching related to the LED (an emission device-9- that emits light when current is applied).  Further, the photodiode 30a does not provide a teaching for the claimed arranged point symmetric to a first of the at least two light emitting diodes with respect to the center of the lens.
Applicant is arguing that the element 12 is not a non-overlapping target.  Truly, the element 12 is not the non-overlapping target, the element 12 is a sidewall of the structure.  However, Examiner is referring to elements (a12, b12) (not element 12) for the non-overlapping target areas based on figure 4B (see fig. 4B below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	As shown in figure 4B above, peripheral areas a12, b12 are non-overlapping illumination areas, and middle/central rectangle area a11, b11 is overlapping illumination area of LEDs 30a, 30b (see 3rd paragraph on page 5 of the Description).
	And Applicant also argues that elements (30, 30b) are photodiodes and not light emitting diodes.  However, elements (30a, 30b) are light-emitting diodes according to th paragraph on page 4 of the Description clearly shows that elements (30a, 30b) are light emitting diodes. 
	The machine translation of Wang (Abstract, Description, and Drawings) is attached for reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        September 19, 2021